 



Exhibit 10.23

(CONTRACT) [a07153a0715301.gif]

 



--------------------------------------------------------------------------------



 



SECTION SF 30 BLOCK 14 CONTINUATION PAGE

SUMMARY OF CHANGES

SECTION B — SUPPLIES OR SERVICES AND PRICES

     SUBCLIN 000205 is added as follows:

                                  ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT
    UNIT PRICE     AMOUNT  
000205
          Lot                    
 
  INCREMENTAL FUNDING                            
 
  CPFF                            
 
  INCREMENTAL FUNDING FOR CLIN 0002                            
 
  PURCHASE REQUEST NUMBER: W71B7J-5031-H342                            
 
  ROBERT REAMS, 301-394-3135                            
 
                  ESTIMATED COST   $ 0.00  
 
                  FIXED FEE   $ 0.00  
 
                             
 
                  TOTAL EST COST + FEE   $ 0.00  
 
  ACRN AN Funded Amount                       $ 3,508,000.00  

FOB: Destination

SECTION E — INSPECTION AND ACCEPTANCE

The following Acceptance/Inspection Schedule was added for SUBCLIN 000205:

             
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY
Destination
  Government   Destination   Government

The following Technical Office was added for SUBCLIN 000205:
US ARMY RESEARCH LABORATORY
ROBERT REAMS
2800 POWDER MILL ROAD
ADELPHI MD 20783-1197

SECTION F — DELIVERIES OR PERFORMANCE

The following Delivery Schedule item for CLIN 0002 has been changed from:

              DELIVERY DATE   QUANTITY   SHIP TO ADDRESS   UIC
 
           
POP 20-SEP-2002 TO
  N/A   US ARMY RESEARCH LABORATORY   W71B7J
30-OCT-2004
      ROBERT REAMS    

      2800 POWDER MILL ROAD    

      ADELPHI MD 20783-1197    

      301-394-3135    

      FOB: Destination    

To:

 



--------------------------------------------------------------------------------



 



              DELIVERY DATE   QUANTITY   SHIP TO ADDRESS   UIC
 
           
POP 30-OCT-2004 TO
  N/A   US ARMY RESEARCH LABORATORY   W71B7J
01-OCT-2006
      ROBERT REAMS    

      2800 POWDER MILL ROAD    

      ADELPHI MD 20783-1197    

      301-394-3135    

      FOB: Destination    

The following Delivery Schedule item has been added to SUBCLIN 000205:

              DELIVERY DATE   QUANTITY   SHIP TO ADDRESS   UIC
 
           
01-OCT-2006
      US ARMY RESEARCH LABORATORY   W71B7J

      ROBERT REAMS    

      2800 POWDER MILL ROAD    

      ADELPHI MD 20783-1197    

      301-394-3135    

      FOB: Destination    

SECTION G — CONTRACT ADMINISTRATION DATA

Accounting and Appropriation

Summary for the Payment Office

     As a result of this modification, the total funded amount for this document
was increased by $3,508,000.00 from $20,258,620.74 to $23,766,620.74.

SUBCLIN 000205:
Funding on SUBCLIN 000205 is initiated as follows:

     ACRN: AN

     Acctng Data:
974040013010RPARGO4H20D281000255YANRE00W71B7J5031H3424N9EKKS18129

     Increase: $3,508,000.00

     Total: $3,508,000.00

(End of Summary of Changes)

 